Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.         Restriction to one of the following inventions is required under 35 U.S.C. 121:  
2.	Group I:  claims 1-12, 15-21, drawn to an optical waveguide comprising the support is not provided in an entire region between the light propagating portion and the substrate in a cross-section perpendicular to the longitudinal direction of the core layer at least at a position in the longitudinal direction, (U.S. Pub. No. 2021/0088440, [0012]).
3.	Group II: claims 13, drawn an optical waveguide comprising a portion of the support is provided at least at a position dividing the fine lines that form the fine line pattern, (U.S. Pub. No. 2021/0088440, [0013])
4.	Group II: claims 14, drawn an optical waveguide comprising at least one of the fine lines has a gap from the substrate, and at least a portion of the diffraction grating portion is supported with respect to the substrate by the support, (U.S. Pub. No. 2021/0088440, [0014])
	The inventions are distinct, each from the other because of the following reasons:
5.          According to the above paragraphs 2-4, inventions I to II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  
in a method and apparatus without the particulars of the other subcombination as identified above.  See MPEP Paragraph 8006.05(d).  

7.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
8.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
9.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
December 2, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877